                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION


 SOUTH CAROLINA PROGRESSIVE
 NETWORK EDUCATION FUND,

             Plaintiff,                                     Case No. 3:20-cv-03503-MGL

                                v.

 MARCI ANDINO, in her official capacity as
 Executive Director of the South Carolina
 State Election Commission; JOHN WELLS,
 in his official capacity as Chair of the South
 Carolina State Election Commission; and
 JOANNE DAY, CLIFFORD J. EDLER,
 LINDA MCCALL and SCOTT MOSLEY, in
 their official capacities as members of the
 South Carolina State Election Commission,

             Defendants.


                   SUPPLEMENTAL DECLARATION OF BRETT BURSEY

       BRETT BURSEY, pursuant to 28 U.S.C. § 1746, declares under penalties of perjury as

follows:

       1.      I am the executive Director of the South Carolina Progressive Network Education

Fund and I submit this supplemental declaration to provide additional factual information to the

Court that I became aware of since finalizing my October 2, 2020 declaration.

       2.      Since last Wednesday, September 30, the traditional Missing Voter Project

registered at least 89 people to vote through face-to-face outreach in Columbia, in Richland

County. Specifically, we registered 39 people outside the (closed) bus transit center, 13 people

at bus shelters, and 37 people by walking through neighborhoods.

       3.      I am still awaiting reports from other volunteers, so additional people may have

                                                  1
been directly registered by our organization over the weekend.

       4.      As detailed in my initial declaration, last week was the first week since the

pandemic began where some traditional MVP volunteers felt comfortable re-starting in-person

registration and the result was that we were able to register a significant number of voters over

the week.



Dated: October 5, 2020
       Columbia, SC




                                                 2
